--------------------------------------------------------------------------------

Exhibit 10.1

SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (this “Agreement”) is dated as of June 16,
2010, by and among China Power Technology, Inc., a Nevada corporation
(collectively with its predecessors, the “Company”), and the investors listed on
the Schedule of Buyers attached hereto as Annex A and identified on the
signature pages hereto (each, an “Investor” and collectively, the “Investors”).

BACKGROUND


Subject to the terms and conditions set forth in this Agreement and pursuant to
Section 4(2) of the Securities Act (as defined below) and Rule 506 promulgated
thereunder, the Company desires to issue and sell to each Investor, and each
Investor, severally and not jointly, desires to purchase from the Company
certain securities of the Company, as more fully described in this Agreement
(the “Transaction”).

AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

ARTICLE 1.
DEFINITIONS


1.1. Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Article II.


--------------------------------------------------------------------------------

“Closing Date” means the Business Day on which all of the conditions set forth
in Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties
may agree.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” means U.S. generally accepted accounting principles.

“Intellectual Property Rights Licensing Agreements” has the meaning set forth in
Section 3.1(p) .

“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement.

“Lead Investor” means Sun Forever Limited.


“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.

“Make Good Escrow Agreement” means the Make Good Escrow Agreement, dated as of
the date hereof, among the Company, the escrow agent identified therein (the
“Make Good Escrow Agent”), the Make Good Pledgor and the Investors, in the form
of Exhibit B hereto, as may be amended from time to time pursuant to Section 6.4
of this Agreement.

“Make Good Pledgor” means Honghai Zhang.


“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) an adverse impairment to the Company’s
ability to perform on a timely basis its obligations under any Transaction
Document.

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

2

--------------------------------------------------------------------------------

“Outside Date” means the thirtieth (30th) calendar day following the date of
this Agreement; provided, that if such day should fall on a day that is not a
Business Day, the Outside Date shall be deemed the next day that is a Business
Day.

“Per Share Purchase Price” equals $2.70.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“PRC” means the People’s Republic of China, not including Taiwan, Hong Kong and
Macau.


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Qualified Public Offering” means an underwritten public offering conducted by
the Company in which it raises gross proceeds of at least $50 million at a price
per share of no less than $5.40 and is listed concurrently or prior thereto on a
Trading Market (other than the OTCBB).

 “Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, among the Company and the Investors, in the form of
Exhibit A hereto.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement.

“Requisite Holders” means the holders of a majority of the Shares.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities” means the (i) Shares (ii) 2010 Make Good Shares, (iii) 2011 Make
Good Shares, and (iv) Anti-dilution Shares (each as defined in the Make Good
Escrow Agreement).

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means the shares of Common Stock issued or issuable to the Investors
pursuant to this Agreement.

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.

3

--------------------------------------------------------------------------------

“Subsidiary” means, as to the Company, any “subsidiary” as defined in Rule
1-02(x) of the Regulation S-X promulgated by the Commission under the Exchange
Act.

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the Pink Sheets LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE/AMEX,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.

“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Make Good Escrow Agreement, and any other documents or agreements executed
in connection with the transactions contemplated hereunder.

“Transfer Agent” means Globex Transfer LLC, the current transfer agent of the
Company with a mailing address of 1607 Trinidad Ave, Deltona, FL 32725-5555, and
any successor transfer agent of the Company.

ARTICLE 2.
PURCHASE AND SALE


2.1. Closing. Subject to the terms and conditions set forth in this Agreement,
at the Closing the Company shall issue and sell to each Investor, and each
Investor shall, severally and not jointly, purchase from the Company, the Shares
representing such Investor’s Investment Amount, calculated as the quotient of
such Investor’s Investment Amount divided by the Per Share Purchase Price. The
Closing shall take place at the offices of Pillsbury Winthrop Shaw Pittman LLP,
2300 N Street, N.W., Washington, DC, on the Closing Date or at such other
location or time as the parties may agree.

2.2. Closing Deliveries. At the Closing, the Company shall deliver or cause to
be delivered to each Investor the following (the “Company Deliverables”): a
certificate evidencing a number of Shares equal to such Investor’s Investment
Amount divided by the Per Share Purchase Price, registered in the name of such
Investor; and

(a) By the Closing, each Investor shall deliver or cause to be delivered the
agreements specified in Section 5.2(d), each duly signed by such Investor
(collectively, the “Investor Deliverables”).

4

--------------------------------------------------------------------------------

(b) Within five (5) business days following the Closing date, each Investor
shall cause to be delivered to the Company, its Investment Amount, in United
States dollars or the equivalent in Chinese RMB calculated at the exchange rate
on the Closing Date, and in immediately available funds, by wire transfer to an
account designated in writing by the Company for such purpose. The wire
instructions for the Company’s account are attached hereto as Annex B.

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES


3.1. Representations and Warranties of the Company. Except as set forth in the
Disclosure Materials (as defined below), the Company hereby makes the following
representations and warranties to each Investor:

(a) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
as specified in the SEC Reports. The Company owns, directly or indirectly, all
of the capital stock of each Subsidiary free and clear of any and all Liens, and
all the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights.

(b) Organization and Qualification. The Company and each Subsidiary are duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The Company and each Subsidiary are duly
qualified to conduct its respective businesses and are in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company or any Subsidiary in connection
therewith. Each Transaction Document has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

5

--------------------------------------------------------------------------------

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.

(e) Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any United States or PRC
court or other federal, state, local or other governmental authority or other
Person in connection with the execution, delivery and performance by the Company
of the Transaction Documents, other than (i) the filing with the Commission of
one or more Registration Statements in accordance with the requirements of the
Registration Rights Agreement, (ii) filings required by state securities laws,
(iii) the filing of a Notice of Sale of Securities on Form D with the Commission
under Regulation D of the Securities Act, (iv) the filings required in
accordance with Section 4.5 hereof and (v) those that have been made or obtained
prior to the date of this Agreement.

(f) Issuance of the Shares. The Shares have been duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens.
The Company has reserved from its duly authorized capital stock the shares of
Common Stock issuable pursuant to this Agreement in order to issue the Shares.

(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company, and all shares of Common Stock
reserved for issuance under the Company’s various option and incentive plans, is
specified in Schedule 3.1(g). Except as specified in Schedule 3.1(g), no
securities of the Company are entitled to preemptive or similar rights, and no
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents. Except as specified in Schedule 3.1(g), there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
The issue and sale of the Shares will not, immediately or with the passage of
time, obligate the Company to issue shares of Common Stock or other securities
to any Person (other than the Investors) and will not result in a right of any
holder of Company securities to adjust the exercise, conversion, exchange or
reset price under such securities.

6

--------------------------------------------------------------------------------

(h) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law to file such reports) (the foregoing materials being collectively referred
to herein as the “SEC Reports” and, together with the Schedules to this
Agreement (if any), the “Disclosure Materials”) on a timely basis or has timely
filed a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
GAAP applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of the Company
and its consolidated Subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.

(i) Press Releases. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.

(j) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
neither the Company nor any Subsidiary has incurred any liabilities (direct,
indirect, contingent, or otherwise) other than (A) trade payables, accrued
expenses and other liabilities incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or required to be
disclosed in filings made with the Commission, (iii) the Company has not altered
its method of accounting or the identity of its auditors, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock, and (v) the Company has not issued any
equity securities to any Company or Subsidiary officer, director or Affiliate,
except pursuant to existing Company stock option plans.

7

--------------------------------------------------------------------------------

The Company does not have pending before the Commission any request for
confidential treatment of information.

(k) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Shares or (ii) except as specifically disclosed in the SEC Reports, could, if
there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof (in his or her
capacity as such), is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty, except as specifically disclosed in the SEC Reports.
There has not been, and to the knowledge of the Company, there is not pending
any investigation by the Commission involving the Company or any current or
former director or officer of the Company (in his or her capacity as such). The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

(l) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company or
any Subsidiary.

(m) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect. The Company is in compliance with all
effective requirements of the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations thereunder, that are applicable to it, except where such
noncompliance could not have or reasonably be expected to result in a Material
Adverse Effect.

(n) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate United States
and PRC federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses as described in the SEC Reports, except
where the failure to possess such permits could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such permits.

(o) Title to Assets. The Company and the Subsidiaries have valid land use rights
or valid and binding leases for all real property that is material to their
respective businesses and good and marketable title in or valid and binding
leases for all personal property owned or leased by them, as applicable, that is
material to their respective businesses, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries. Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance, except as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

8

--------------------------------------------------------------------------------

(p) Patents and Trademarks. Schedule 3.1(p) sets forth all of the patents,
patent applications, trademarks, trademark applications, service marks, trade
names, copyrights, licenses and other similar rights that the Company and its
Subsidiaries owns or has the rights to use (collectively, the “Intellectual
Property Rights”). The Intellectual Property Rights constitute all of the
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, licenses and other similar rights that are necessary
for use by the Company and its Subsidiaries in connection with their respective
businesses as described in the SEC Reports. Neither the Company nor any of its
Subsidiaries has received a written or oral notice that the Intellectual
Property Rights used by any of them violates or infringes upon the rights of any
Person. Except as set forth in Schedule 3.1(p), all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights. To the knowledge of the Company and
its Subsidiaries, no former or current employee, no former or current
consultant, and no third-party joint developer of the Company or its
Subsidiaries has any Intellectual Property Rights made, developed, conceived,
created or written by the aforesaid employee, consultant or third-party joint
developer during the period of his or her retention by, or joint venture with,
such Company or Subsidiary which can be asserted against any of the Company or
any such Subsidiary. The Intellectual Property Rights and the owner thereof or
agreement through which they are licensed to any of the Company or its
Subsidiaries are set forth on Schedule 3.1(p). By the Closing, the Company shall
have entered into agreements by which it is granted irrevocable, exclusive,
royalty-free licenses on all Intellectual Property Rights that are registered to
or owned by any Person other than the Company or its predecessor. Such
agreements together with the agreements referenced in Schedule 3.1(p) are
collectively the “Intellectual Property Rights Licensing Agreements.” The
Company and its Subsidiaries will take such action as may be required, including
making and maintaining the filings set forth in Schedule 3.1(p) and shall cause
any such transfers of Intellectual Property Rights to the Company to be granted
as is required in order for the Company to become the registered owner (in its
current name) of all such Intellectual Property Rights (including, without
limitation, the entering into of any Intellectual Property Rights Licensing
Agreements as may be necessary and the filing and maintaining of any information
with the relevant PRC authority which relate to the change of name for those
Intellectual Property Rights currently in the name of an entity other than the
Company).

(q) Insurance. The Company does not carry any business interruption insurance or
third-party liability insurance or other insurance to cover risks associated
with its business, so if the company suffers losses, damages or liabilities and
are unable to make a claim against a third party, the Company will be required
to bear all such losses from its own funds.

9

--------------------------------------------------------------------------------

(r) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.

(s) Solvency. Based on the financial condition of the Company as of the Closing
Date (and assuming that the Closing shall have occurred), (i) the Company’s fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature, (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof, and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).

(t) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement. The Investors shall have no
obligation with respect to any fees or with respect to any claims (other than
such fees or commissions owed by an Investor pursuant to written agreements
executed by such Investor which fees or commissions shall be the sole
responsibility of such Investor) made by or on behalf of other Persons for fees
of a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.

(u) Listing and Maintenance Requirements. Except as specified in the SEC
Reports, the Company has not, during the eighteen month period preceding the
date hereof, received notice from any Trading Market to the effect that the
Company is not in compliance with the listing or maintenance requirements
thereof. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with the listing and
maintenance requirements for continued listing of the Common Stock on the
Trading Market on which the Common Stock is currently listed or quoted. The
issuance and sale of the Shares under the Transaction Documents does not
contravene the rules and regulations of the Trading Market on which the Common
Stock is currently listed or quoted, and no approval of the shareholders of the
Company thereunder is required for the Company to issue and deliver to the
Investors the Shares contemplated by Transaction Documents.

10

--------------------------------------------------------------------------------

(v) Investment Company. The Company is not, and is not an Affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

(w) Application of Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s Articles
of Incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the Investors as a result of
the Investors and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including without limitation, the
Company’s issuance of the Shares and the Investors’ ownership of the Shares and
the Make Good Pledgor’s pledge, and any delivery to the Investors, of 2010 Make
Good Shares 2011 Make Good Shares and Anti-dilution Shares.

(x) No Additional Agreements. The Company does not have any agreement or
understanding with any Investor with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

(y) Foreign Corrupt Practices Act. Neither the Company nor any Subsidiary, nor
to the knowledge of the Company, any agent or other person acting on behalf of
any of the Company or any Subsidiary, has, directly or indirectly, (i) used any
funds, or will use any proceeds from the sale of the Shares, for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company or any Subsidiary (or made
by any Person acting on their behalf of which the Company is aware) which is in
violation of law, or (iv) has violated in any material respect any provision of
the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder.

(z) PFIC. Neither the Company nor any Subsidiary is or intends to become a
“passive foreign investment company” within the meaning of Section 1297 of the
U.S. Internal Revenue Code of 1986, as amended.

(aa) OFAC. Neither the Company nor any Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Shares, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

(bb) Make Good Shares. Make Good Pledgor is the sole record and beneficial owner
of 2010 Make Good Shares, 2011 Make Good Shares and Anti-dilution Shares, and to
the best of the Company’s knowledge, holds such 2010 Make Good Shares, 2011 Make
Good Shares and Anti-dilution Shares free and clear of all Liens.

11

--------------------------------------------------------------------------------

(cc) Money Laundering Laws. The operations of each of the Company and any
Subsidiary are and have been conducted at all times in compliance with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company and/or any Subsidiary with respect to the Money Laundering Laws is
pending or, to the best knowledge of the Company, threatened.

(dd) Additional PRC Representations and Warranties.

(i) All material consents, approvals, authorizations or licenses requisite under
PRC law for the due and proper establishment and operation of the Company and
the Subsidiaries have been duly obtained from the relevant PRC governmental
authorities and are in full force and effect.

(ii) All filings and registrations with the PRC governmental authorities
required in respect of the Company and the Subsidiaries and their operations
including, without limitation, the registration with the Ministry of Commerce,
the State Administration of Industry and Commerce, the State Administration for
Foreign Exchange, tax bureau and customs authorities have been duly completed in
accordance with the relevant PRC rules and regulations, except where, the
failure to complete such filings and registrations does not, and would not,
individually or in the aggregate, have a Material Adverse Effect.

(iii) The Company and the Subsidiaries have complied with all relevant PRC laws
and regulations regarding the contribution and payment of its registered share
capital, the payment schedule of which has been approved by the relevant PRC
governmental authorities. There are no outstanding rights of, or commitments
made by the Company or any Subsidiary to sell any of their respective equity
interests.

(iv) Neither the Company nor any Subsidiary is in receipt of any letter or
notice from any relevant PRC governmental authority notifying it of the
revocation, or otherwise questioning the validity, of any licenses or
qualifications issued to it or any subsidy granted to it by any PRC governmental
authority for non-compliance with the terms thereof or with applicable PRC laws,
or the need for compliance or remedial actions in respect of the activities
carried out by the Company or such Subsidiary, except such revocation as does
not, and would not, individually or in the aggregate, have a Material Adverse
Effect.

(v) The Company and the Subsidiaries have conducted their respective business
activities within their permitted scope of business or have otherwise operated
their respective businesses in compliance with all relevant legal requirements
and with all requisite licenses and approvals granted by competent PRC
governmental authorities other than such non-compliance that do not, and would
not, individually or in the aggregate, have a Material Adverse Effect. As to
licenses, approvals and government grants and concessions requisite or material
for the conduct of any part of the Company or any Subsidiaries’ business which
is subject to periodic renewal, neither the Company nor such Subsidiary has any
knowledge of any grounds on which such requisite renewals will not be granted by
the relevant PRC governmental authorities.

12

--------------------------------------------------------------------------------

(vi) With regard to employment and staff or labor, the Company and the
Subsidiaries have complied with all applicable PRC laws and regulations in all
material respects, including without limitation, laws and regulations pertaining
to welfare funds, social benefits, medical benefits, insurance, retirement
benefits, pensions or the like, other than such non-compliance that do not, and
would not, individually or in the aggregate, have a Material Adverse Effect.

(ee) Disclosure. The Company confirms that neither it nor any Person acting on
its behalf has provided any Investor or its respective agents or counsel with
any information that the Company believes constitutes material, non-public
information concerning the Company, the Subsidiaries or their respective
businesses, except insofar as the existence and terms of the proposed
transactions contemplated hereunder may constitute such information. The Company
understands and confirms that the Investors will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company. All disclosure provided to the Investors regarding the Company, the
Subsidiaries or their respective businesses and the transactions contemplated
hereby, furnished by or on behalf of the Company (including the Company’s
representations and warranties set forth in this Agreement and any business plan
or investor presentation provided by the Company or any Person acting on the
Company's behalf) are true and correct and do not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.

3.2. Representations and Warranties of the Investors. Each Investor hereby, for
itself and for no other Investor, represents and warrants to the Company as
follows:

(a) Organization; Authority. Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by such Investor of the transactions
contemplated by this Agreement has been duly authorized by all necessary
corporate or, if such Investor is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such Investor.
Each of this Agreement and the Registration Rights Agreement has been duly
executed by such Investor, and when delivered by such Investor in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Investor, enforceable against it in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

(b) Investment Intent. Such Investor is acquiring the Shares as principal for
its own account for investment purposes only and not with a view to or for
distributing or reselling such Shares or any part thereof, without prejudice,
however, to such Investor’s right at all times to sell or otherwise dispose of
all or any part of such Shares in compliance with applicable federal and state
securities laws. Subject to the immediately preceding sentence, nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Shares for any period of time. Such Investor is acquiring the Shares
hereunder in the ordinary course of its business. Such Investor does not have
any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares.

13

--------------------------------------------------------------------------------

(c) Investor Status. At the time such Investor was offered the Shares, it was,
and at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act. Such Investor is not a registered broker-dealer under
Section 15 of the Exchange Act.

(d) General Solicitation. Such Investor is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(e) Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.

(f) Certain Trading Activities. Such Investor has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
such Investor, engaged in any transactions in the securities of the Company
(including, without limitations, any Short Sales involving the Company’s
securities) since the earlier to occur of (1) the time that such Investor was
first contacted by the Company regarding an investment in the Company and (2)
the 30th day prior to the date of this Agreement. Such Investor covenants that
neither it nor any Person acting on its behalf or pursuant to any understanding
with it will engage in any transactions in the securities of the Company
(including Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed.

(g) Independent Investment Decision. Such Investor has independently evaluated
the merits of its decision to purchase Shares pursuant to the Transaction
Documents, and such Investor confirms that it has not relied on the advice of
any other Investor’s business and/or legal counsel in making such decision. Such
Investor confirms that none of such Persons has made any representations or
warranties to such Investor in connection with the transactions contemplated by
the Transaction Documents.

14

--------------------------------------------------------------------------------

The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES


4.1. Shares may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of the Shares other than
pursuant to an effective registration statement, to the Company, to an Affiliate
of an Investor or in connection with a pledge as contemplated in Section 4.1(b),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor, the form and substance of which
opinion shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Shares under the
Securities Act.

(a) Certificates evidencing Shares (as defined in Section 4.1(c)) will contain a
legend that is substantially similar to the following legend, until such time as
they are not required under Section 4.1(c):

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Shares pursuant
to a bona fide margin agreement in connection with a bona fide margin account
and, if required under the terms of such agreement or account, such Investor may
transfer pledged or secured Shares to the pledgees or secured parties. Such a
pledge or transfer would not be subject to approval or consent of the Company
and no legal opinion of legal counsel to the pledgee, secured party or pledgor
shall be required in connection with the pledge, but such legal opinion may be
required in connection with a subsequent transfer following default by the
Investor transferee of the pledge. No notice shall be required of such pledge.
At the appropriate Investor’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Shares may reasonably
request in connection with a pledge or transfer thereof including the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) of the Securities Act or other applicable provision of the Securities
Act to appropriately amend the list of selling stockholders thereunder. Except
as otherwise provided in Section 4.1(c), any Shares subject to a pledge or
security interest as contemplated by this Section 4.1(b) shall continue to bear
the legend set forth in this Section 4.1(b) and be subject to the restrictions
on transfer set forth in Section 4.1(a) .

15

--------------------------------------------------------------------------------

(b) Certificates evidencing Shares, 2010 Make Good Shares, 2011 Make Good Shares
and Anti-dilution Shares, if ever 2010 Make Good Shares or 2011 Make Good Shares
or Anti-dilution Shares are due to be delivered pursuant to the Transaction
Documents shall not contain any legend (including the legend set forth in
Section 4.1(b)): (i) while a registration statement (including the Registration
Statement) covering such Securities is then effective, or (ii) following a sale
or transfer of such Securities pursuant to Rule 144 (assuming the transferee is
not an Affiliate of the Company), or (iii) while such Securities are eligible
for sale by the selling Investor without volume restrictions under Rule 144. The
Company agrees that following the Effective Date or such other time as legends
are no longer required to be set forth on certificates representing Securities
under this Section 4.1(c), it will, no longer than three Trading Days following
the delivery by an Investor to the Company or the Transfer Agent of a
certificate representing such Securities containing a restrictive legend,
deliver or instruct the Transfer Agent to deliver to such Investor, Securities
which are free of all restrictive and other legends. If the Company is then
eligible, certificates for Securities subject to legend removal hereunder shall
be transmitted by the Transfer Agent to an Investor by crediting the prime
brokerage account of such Investor with the Depository Trust Company System as
directed by such Investor. If an Investor shall make a sale or transfer of
Securities either (x) pursuant to Rule 144 or (y) pursuant to a registration
statement and in each case shall have delivered to the Company or the Company’s
transfer agent the certificate representing the applicable Securities containing
a restrictive legend which are the subject of such sale or transfer and a
representation letter in customary form (the date of such sale or transfer and
Securities delivery being the “Share Delivery Date”) and (1) the Company shall
fail to deliver or cause to be delivered to such Investor a certificate
representing such Securities that is free from all restrictive or other legends
by the third Trading Day following the Share Delivery Date and (2) following
such third Trading Day after the Share Delivery Date and prior to the time such
Securities are received free from restrictive legends, the Investor, or any
third party on behalf of such Investor, purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Investor of such Securities (a “Buy-In”), then, in addition to any other rights
available to the Investor under the Transaction Documents and Legal
Requirements, the Company shall pay in cash to the Investor (for costs incurred
either directly by such Investor or on behalf of a third party) the amount by
which the total purchase price paid for Common Stock as a result of the Buy-In
(including brokerage commissions, if any) exceed the proceeds received by such
Investor as a result of the sale to which such Buy-In relates. The Investor
shall provide the Company written notice indicating the amounts payable to the
Investor in respect of the Buy-In. The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that enlarge
the restrictions on transfer set forth in this Section.

16

--------------------------------------------------------------------------------

4.2. Furnishing of Information. As long as any Investor owns any Shares, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Investor owns Shares, if the Company is not required to file reports pursuant to
such laws, it will prepare and furnish to the Investors and make publicly
available in accordance with Rule 144(c) such information as is required for the
Investors to sell the Shares under Rule 144. The Company further covenants that
it will take such further action as any holder of Shares may reasonably request,
all to the extent required from time to time to enable such Person to sell the
Shares without registration under the Securities Act within the limitation of
the exemptions provided by Rule 144.

4.3. Furnishing of Financial Information. The Company agrees that prior to a
Qualified Public Offering, it will provide the Lead Investor in this offering,
with the following information: (a) its monthly financial statements and related
materials on or before 15th of the following month, (b) its quarterly financial
information on or before 20 days after the end of the quarter, and (c) its
audited financial statements and related materials of a fiscal year on or before
the 90th day after the end of the fiscal year. The Lead Investor agrees to keep
all of the nonpublic information that it receives pursuant to this Section 4.3
as strictly confidential until such information becomes publicly available
through a source other than the Lead Investor or other than through a breach of
this Section 4.3 by the Lead Investor.

4.4. Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Shares in a manner that would require the registration under the
Securities Act of the sale of the Shares to the Investors, or that would be
integrated with the offer or sale of the Shares for purposes of the rules and
regulations of any Trading Market in a manner that would require stockholder
approval of the sale of the securities to the Investors.

4.5. Securities Laws Disclosure; Publicity. By (i) 9:30 a.m. (New York time) on
the Trading Day following the Closing Date, the Company shall issue a press
release, disclosing the transactions contemplated by the Transaction Documents
(including, without limitation, details with respect to the make good provision
and thresholds (i.e. targeted Earnings Per Share) contained in the Make Good
Escrow Agreement as well as projected revenue estimates for the Company for each
of the fiscal years ending December 31, 2010 and December 31, 2011) and the
Closing and by (ii) 5:30 p.m. (New York time) on the Trading Day following the
Closing Date, the Company will file a Current Report on Form 8-K, disclosing the
material terms of the Transaction Documents, including details with respect to
the make good provision and thresholds (i.e. targeted Earnings Per Share)
contained in the Make Good Escrow Agreement (and attach as exhibits thereto all
existing Transaction Documents) and the Closing. The Company covenants that
following such disclosure, the Investors shall no longer be in possession of any
material, non-public information with respect to any of the Existing Company
Entities. In addition, the Company will make such other filings and notices in
the manner and time required by the Commission and the Trading Market on which
the Common Stock is listed.

17

--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Investor, or include the name of any Investor in any filing with the
Commission (other than the Registration Statement and any exhibits to filings
made in respect of this transaction in accordance with periodic filing
requirements under the Exchange Act) or any regulatory agency or Trading Market,
without the prior written consent of such Investor, except to the extent such
disclosure is required by law or Trading Market regulations.

4.6. Indemnification of Investors. The Company will indemnify and hold the
Investors and their directors, officers, shareholders, partners, employees and
agents (each, an “Investor Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation (collectively, “Losses”) that any
such Investor Party may suffer or incur as a result of or relating to any
misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company in any Transaction Document. In
addition to the indemnity contained herein, the Company will reimburse each
Investor Party for its reasonable legal and other expenses (including the cost
of any investigation, preparation and travel in connection therewith) incurred
in connection therewith, as such expenses are incurred.

4.7. Non-Public Information. The Company covenants and agrees that neither it
nor any other Person acting on its behalf will provide any Investor or its
agents or counsel with any information that constitutes material non-public
information, unless prior thereto such Investor shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Investor shall be relying on the foregoing
representations in effecting transactions in securities of the Company.

4.8. Listing of Shares. The Company agrees, (i) if the Company applies to have
the Common Stock traded on any other Trading Market, it will include in such
application the Shares, and will take such other action as is necessary or
desirable to cause the Shares to be listed on such other Trading Market as
promptly as possible, and (ii) it will take all action reasonably necessary to
continue the listing and trading of its Common Stock on a Trading Market and
will comply in all material respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Trading Market.

4.9. Use of Proceeds. The Company will use the net proceeds from the sale of the
Shares hereunder for working capital purposes and not for the satisfaction of
any portion of the Company’s debt (other than payment of trade payables and
accrued expenses in the ordinary course of the Company’s business and consistent
with prior practices), or to redeem any Common Stock or Common Stock
Equivalents.

4.10. Qualified Public Offering. The Company covenants that it will use
commercially reasonable efforts to launch a Qualified Public Offering before
December 31st, 2010.

4.11. Protective Provisions. Prior to its Qualified Public Offering, the Company
shall not, without first obtaining the written consent of the Lead Investor,
which consent shall not be unreasonably withheld:

18

--------------------------------------------------------------------------------

(a) Excluding the acquisition of Changsha Boiler Co., Ltd., acquire through
stock or asset purchase, or through any business combination, including a
merger, share exchange or other transaction, a Person that has net assets that
are equal to or greater than thirty percent (30%) of the Company’s net assets;

(b) Sell or otherwise dispose of assets of the Company, including through the
sale of stock of a Subsidiary or through a business combination, including a
merger, share exchange or other transaction, that are equal to or greater than
thirty percent (30%) of the Company’s net assets;

(c) Issue any shares of preferred stock or issue any convertible promissory
notes or convertible bonds, in each case that are convertible into Common Stock;

(d) Declare and distribute any kind of dividend;

(e) Conduct any transactions with related persons (as defined in Item 404(a) of
Regulation S-K promulgated under the Exchange Act) that would be required to be
disclosed under such Item 404(a), and

(f) Hire a new Chief Financial Officer or Investor Relations Officer.

4.12. Board Designee. During the period prior to the Qualified Public Offering,
the Lead Investor shall be entitled to nominate one member of the Company’s
Board of Directors (the “Designee”). The Designee shall: (i) have experience
serving on the board of directors of a public company or have comparable
experience, (ii) be qualified to serve on the audit committee of the Company’s
Board of Directors, and (iii) be able, consistent with his or her other business
activities, to dedicate reasonably sufficient time to the fulfillment of his or
her duties to the Company. The Lead Investor will have the right to remove the
Designee and to fill any vacancy resulting from a Designee ceasing to be a
member of the Company’s Board of Directors for any reason. On or before December
31, 2010, the Company shall purchase director and officer insurance and enter
into a customary indemnification agreement with the Designee and shall reimburse
the designee for all reasonable costs incurred by the Designee in connection
with his or her activities as a member of the board of directors of the Company.
For so long as the Lead Investor is entitled to appoint a Designee, the board of
directors shall meet at least once per quarter.

4.13. Chief Financial Officer. If the Company fails to consummate the Qualified
Public Offering within the twelve month period following the Closing, then the
Lead Investor shall have the right to notify -the Company in writing to
terminate the Chief Financial Officer of the Company. The Company shall agree to
terminate the Chief Financial Officer. Upon receipt of such written notice, the
Company covenants and agrees that no later than 90 days following receipt of
such notice, the Company will hire a new chief financial officer. The Lead
Investor shall have the right to veto the Company’s candidate.

4.14. Co-Sale Rights. Prior to the Qualified Public Offering, if the Company
conducts any equity or equity-related financing in which it will receive gross
proceeds in excess of $5,000,000, the Investors shall have the right to sell up
to 50% of their Shares in such financing transaction. Prior to the Qualified
Public Offering, if Mr. Honghai Zhang sells his shares, the

19

--------------------------------------------------------------------------------

Investors shall have the right to sell the same amount of shares split up among
the Investors on a pro rata basis.

4.15. The Company covenants to enter into a definitive agreement to acquire at
least 80% shares of Changsha Boiler Co. Ltd. before December 31, 2010.

4.16. Make Good. The Company and the Make Good Pledgor covenant to enter into
the Make Good Escrow Agreement, in the form of Exhibit B hereto.

4.17. Upgrade to National Exchange. The Company will use commercially reasonable
efforts to become listed on a Trading Market (other than the OTCBB) on or before
December 31st, 2010.

ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING


5.1. Conditions Precedent to the Obligations of the Investors to Purchase
Shares. The obligation of each Investor to acquire Shares at the Closing is
subject to the satisfaction or waiver by such Investor, at or before the
Closing, of each of the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date;

(b) Performance. The Company and the Make Good Pledgor shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing;

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

(d) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect;

(e) No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the Commission or any Trading Market
(except for any suspensions of trading of not more than one Trading Day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since such date listed for trading on a Trading Market;

(f) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a);

20

--------------------------------------------------------------------------------

(g) Company Agreements. The Company shall have delivered:

(i) This Agreement, duly executed by the Company and the Make Good Pledgors;

(ii) The Make Good Escrow Agreement, duly executed by all parties thereto (other
than the Investors); and


(iii) The Registration Rights Agreement, duly executed by the Company.

(h) Acquisition Agreement. The Company shall have signed an equity transfer
agreement relating to the acquisition of at least 60% of the equity interests of
Shangdong Fuyuan Equipment Installation Co., Ltd.

(i) Due Diligence. The Investors shall have completed their due diligence
investigation of the Company and the results thereof shall be satisfactory to
the Investors.

(j) Investment Committee. The investment committee or similar committee of each
investor or any other internal authority whose approval is required shall have
approved of the transactions contemplated hereby and the Investor’s entry into
this agreement and the other Transaction Documents to which it is a party.

(k) Approval. If required by applicable law, the Company shall have obtained the
current shareholders’ approval of the transaction stated in this Agreement and
get any approval needed herein from the government.

(l) Legal Opinion. The Company shall have provided a clean legal opinion from a
reputable Chinese law firm, which confirms the legality of the state-owned share
equity transfer and the employees’ placement during the state-owned-enterprise
reform of the Company. The legal opinion shall be satisfactory to the Investors.

(m) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.

5.2. Conditions Precedent to the Obligations of the Company to Sell Shares. The
obligation of the Company to sell Shares at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:

(a) Representations and Warranties. The representations and warranties of each
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;

(b) Performance. Each Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing;

21

--------------------------------------------------------------------------------

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

(d) Investor Deliverables. Each Investor shall have delivered this Agreement,
the Registration Rights Agreement and the Make Good Escrow Agreement, each duly
executed by such Investor and a completed a Selling Holder Questionnaire in the
form previously provided to the Investor; and

(e) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.

ARTICLE 6.
MISCELLANEOUS


6.1. Fees and Expenses. Each Party shall bear its own expenses in connection
with the transactions contemplated hereby; provided, however, that the Company
shall reimburse the Lead Investor for expenses incurred by the Lead Investor up
to a cap of US$50,000.

6.2. Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

6.3. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 5:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 5:30
p.m. (New York City time) on any Trading Day, (c) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:

If to the Company:

China Power Technology, Inc.

 

No. 12 Gongyuan Road

 

Kaifeng, Henan, 475002

 

People’s Republic of China

 

Attn: Chief Executive Officer

 

Facsimile: 86-378-2996111

 

 

With a copy to:

Pillsbury Winthrop Shaw Pittman LLP

 

2300 N Street, N.W.

22

--------------------------------------------------------------------------------


 

Washington, D.C. 20037

 

Facsimile: (202) 663-8007

 

Attn.: Louis A. Bevilacqua, Esq.

 

 

If to an Investor:

To the address set forth under such Investor’s name on the

 

signature pages hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4. Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company and the Requisite Holders. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Investor to amend or consent to a waiver or modification of any provision
of any Transaction Document unless the same consideration is also offered to all
Investors who then hold Shares.

6.5. Termination. This Agreement may be terminated prior to Closing:

(a) by written agreement of the Investors and the Company; or

(b) by the Company or an Investor (as to itself but no other Investor) upon
written notice to the other, if the Closing shall not have taken place by 6:30
p.m. Eastern time on the Outside Date; provided, that the right to terminate
this Agreement under this Section 6.5(b) shall not be available to any Person
whose failure to comply with its obligations under this Agreement has been the
cause of or resulted in the failure of the Closing to occur on or before such
time.

In the event of a termination pursuant to this Section, the Company shall
promptly notify all non-terminating Investors. Upon a termination in accordance
with this Section 6.5, the Company and the terminating Investor(s) shall not
have any further obligation or liability (including as arising from such
termination) to the other and no Investor will have any liability to any other
Investor under the Transaction Documents as a result therefrom.

6.6. Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

6.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign any
or all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Shares, provided such transferee agrees in writing to
be bound, with respect to the transferred Shares, by the provisions hereof that
apply to the “Investors.”

23

--------------------------------------------------------------------------------

6.8. No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

6.9. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.

6.10. Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Shares for a
period of 18 months, provided, however, that the representations contained in
Sections 3.1(c) and (g) shall survive for a period equal to the applicable
statute of limitations.

6.11. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

24

--------------------------------------------------------------------------------

6.12. Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.13. Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Investor exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Investor may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

6.14. Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and customary and reasonable indemnity, if requested. The
applicants for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Shares. If a replacement certificate or instrument evidencing any
Shares is requested due to a mutilation thereof, the Company may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.

6.15. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

6.16. Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor pursuant to any Transaction Document or an Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

6.17. Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Shares pursuant
to the Transaction Documents has been made by such Investor independently of any
other Investor. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no Investor will be acting as agent of such
Investor in connection with monitoring its investment in the Shares or enforcing
its rights under the Transaction Documents. Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that each of the Investors has been provided with the same Transaction Documents
for the purpose of closing a transaction with multiple Investors and not because
it was required or requested to do so by any Investor.

25

--------------------------------------------------------------------------------

6.18. Limitation of Liability. Notwithstanding anything herein to the contrary,
the Company acknowledges and agrees that the liability of an Investor arising
directly or indirectly, under any Transaction Document of any and every nature
whatsoever shall be satisfied solely out of the assets of such Investor, and
that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such a Investor shall be personally liable for any liabilities of
such Investor.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]

 

 

 

26

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

COMPANY:

CHINA POWER TECHNOLOGY, INC.

By:______________________________________
      Name: Honghai Zhang
      Title: Chairman and CEO

Only as to Sections 3.1 (bb) and 4.15 herein:

Make Good Pledgor

______________________________________
Honghai Zhang

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR INVESTORS FOLLOW]

 

 

 

 

27

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

NAME OF INVESTOR

______________________________________

By: ______________________________________
Name:______________________________________
Title: ______________________________________


Investment Amount: $_________________________
Tax ID No.: _________________________________


ADDRESS FOR NOTICE


c/o: ______________________________________
Street:______________________________________


City/State/Zip:_______________________________
Attention: _________________________________


Tel: ______________________________________
Fax:______________________________________


DELIVERY INSTRUCTIONS
(if different from above)


c/o: ______________________________________
Street:____________________________________


City/State/Zip:______________________________
Attention: ________________________________


Tel:______________________________________



28

--------------------------------------------------------------------------------


                                                                               
                                         Annex A       SCHEDULE OF BUYERS      
                      Address and Buyer Investment Amount Facsimile Number    

c/o Edwin Xin

Sun Forever Limited $9,000,000

Room1303, BEA Tower, 66 Hua Yuan Shi Qiao Road,

   

Pudong New Area, Shanghai, China

Palm Springs $500,000

Unit 503, 5/F, Silvercord Tower 2, 30 Canton Road,

International Holding  

Tsimshatsui, Kowloon, HongKong

Limited  

 

Giant Idea Limited $500,000

Unit 2209 22/F, Wu Chung House 213 Queen’s RD East

   

Wanchai, HongKong

      Total $10,000,000  

29

--------------------------------------------------------------------------------

ANNEX B


WIRE INSTRUCTIONS


USD:

ACCOUNT NAME: Hong Kong Niceview Power Technology Co., Limited
ACCOUNT NO: 053-114963-838
Beneficiary Bank SWIFT BIC: HSBCHKHHHKH
Beneficiary Bank Name: HSBC
Message: Ocean Centre
Beneficiary Bank Address: Shop 361-5, 3/F, Ocean Centre, 5 Canton Road, Tsim Sha
Tsui, Kowloon, Hong Kong

RMB:

ACCOUNT NAME:  河南开封得胜锅炉股份有限公司
ACCOUNT NO: 5009497800090
Beneficiary Bank Name: 开封市商业银行
Beneficiary Bank Address: 河南开封市大梁路西段商业银行大厦

30
 

--------------------------------------------------------------------------------

EXHIBIT A


REGISTRATION RIGHTS AGREEMENT

 

 

 

 

31

--------------------------------------------------------------------------------

EXHIBIT B


MAKE GOOD ESCROW AGREEMENT

 

 

 

 

 

32

--------------------------------------------------------------------------------

CHINA POWER TECHNOLOGY, INC.

DISCLOSURE SCHEDULES

These Disclosure Schedules (“Disclosure Schedules”) are being delivered by China
Power Technology, Inc., a Nevada corporation (the “Company”), in connection with
that certain Securities Purchase Agreement, dated as of June 16, 2010 (the
“Purchase Agreement”), by and among the Company and the investors listed on the
Schedule of Investors attached thereto as Appendix A. Unless the context
otherwise requires, all capitalized terms used in these Disclosure Schedules
shall have the respective meanings assigned to them in the Purchase Agreement.

The representations, warranties, covenants and agreements made by the Company
set forth in the Purchase Agreement are hereby excepted to the extent disclosed
hereafter. The sections in these Disclosure Schedules correspond to the section
numbers in the Purchase Agreement which are modified by the disclosures. The
disclosures in these Disclosure Schedules shall modify and relate to the
representations, warranties, covenants and agreements in the Section of the
Purchase Agreement to which they expressly refer. Unless otherwise stated, all
statements made herein are made as of the date of the execution of the Purchase
Agreement. These Disclosure Schedules are incorporated by reference to the
Purchase Agreement and should be considered an integral part of the Purchase
Agreement.

The bold-faced headings contained in these Disclosure Schedules are included for
convenience only, and are not intended to limit the effect of the disclosures
contained herein or to expand the scope of the information required to be
disclosed in these Disclosure Schedules. The representations and warranties made
by the Company in the Purchase Agreement are exclusive and the Company make no
representations or warranties whatsoever except as set forth in the Purchase
Agreement. The information and disclosures contained in these Disclosure
Schedules are intended only to qualify and limit the representations,
warranties, covenants and agreements made by the Company contained in the
Purchase Agreement and shall not be deemed to expand in any way the scope or
effect of any of such representations, warranties, covenants or agreements.

No reference to or disclosure of any item or other matter in these Disclosure
Schedules shall be construed as an admission or indication that such item or
other matter is material or that such item or other matter is required to be
referred to or disclosed in these Disclosure Schedules. No disclosure in these
Disclosure Schedules relating to any possible breach or violation of any
agreement, law or regulation shall be construed as an admission or indication
that any such breach or violation exists or has actually occurred, and nothing
in these Disclosure Schedules constitutes an admission of any liability or
obligation of the Company to any third party, nor an admission against the
Company’s interests.

--------------------------------------------------------------------------------

Schedule 3.1(g)

Capitalization

Our authorized capital stock consists of 190,000,000 shares of common stock, par
value $0.001 per share (the “Common Stock”).

We are authorized to issue up to 10,000,000 shares of preferred stock, par value
$0.001 per share, in one or more classes or series within a class as may be
determined by our board of directors.

As of date of the Purchase Agreement, a total of 40,000,000 shares of our Common
Stock are issued and outstanding.

On May 6, 2010, Mr. Honghai Zhang, our Chairman and CEO, entered into an option
agreement with Mr. Shiyong Fan, a New Zealand citizen and the sole shareholder
of Wise Winning Limited (“Wise”), pursuant to which Mr. Zhang was granted an
option to acquire all of the equity interests of Wise owned by Mr. Fan. Mr.
Zhang may exercise the option, in whole but not in part, during the period
commencing on the 180th day following of 180 days after the date of on which a
resale registration statement for our shares issued to the investors in the
option agreement and ending on first equity financing conducted after the second
consummation of the Share Exchange Agreement is declared effective by the United
States Securities and Exchange Commission, but before the fifth anniversary of
the that date thereof.

2

--------------------------------------------------------------------------------

Schedule 3.1(p)

Patents and Trademarks

Trademarks

Desheng Boiler has the following trademarks registered under its name:

Trademark Registration Country Category Valid Period   No.      

     
开锅




4715292
PRC
Class 11


April 7, 2008
to April 6,
2018

           

 

     

 

     

开锅



4715294 PRC Class 7

April 7, 2008
to April 6,
2018

     

 

     

 

     

 

 开锅KG



4715295 PRC Class 11

April 7, 2008
to April 6,
2018

     

 

     

 

     

 

  开锅KG



4715297 PRC Class 7

April 7, 2008
to April 6,
2018

     

 

     


开锅得胜



     

April 7, 2008
to April 6,2
018

4715299 PRC Class 11            

Patent

Desheng Boiler does not have any patent registered under its name. However, it
entered into a patent licensing agreement with Harbin Institute of Technology on
April 2, 2008, pursuant to which Desheng Boiler has been granted exclusive right
to use the patent owned by Harbin Institute of Technology for a consideration of
RMB50,000 (approximately $7,317) for the period commencing from April 2, 2008 to
April 2, 2023. The above agreement has been filed with the State Intellectual
Property Office of the PRC. The details of this patent are as follows:

Patents

Registration Type Authorization

 

No.   Date

Horizontal tilted rotate fluidized bed desulfurization reactor

ZL200610009647.6 Invention January 19, 2026




3




--------------------------------------------------------------------------------